Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20, in the reply filed on 9/3/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160266677 A1 (LIU; Yingming et al.) in view of US 20130141687 A1 (Wang; Yewen) and Kohei MIZUNO et al., "A black body absorber from vertically aligned single-walled carbon nanotubes", PNAS, April 14, 2009, pages 6044 - 6047, Vol. 106, No. 15.

    PNG
    media_image1.png
    240
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    664
    media_image2.png
    Greyscale


Per claims 14-15, Liu teaches a display device [figure1] comprising: a first substrate [02] including: a switching element [see paragraph 0046] and a pixel electrode electrically connected to the switching element [see paragraph 0025 and 0046]; and a second substrate opposite to the first substrate [01] and including a black matrix [07,05,03].  Liu lacks the black matrix including: a carbon black; and an array of vertically aligned carbon nanotubes wherein the array of vertically aligned carbon nanotubes includes: SD-200315-KND24a base layer; and a plurality of carbon nanotubes spaced apart from one another on the base; and wherein the array of vertically aligned carbon nanotubes is in a form of flakes.  However, Wang teaches a black matrix formed with black carbon to reduce costs.  See Wang’s abstract.  Mizuno teaches vertically aligned carbon nanotubes is a material absorbs all incident light; see Mizuno’s figure 2C.  Regarding the carbon nanotubes being in a form of flakes, see Mizuno’s figure 2C.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine both Wang and Mizuno with Liu.
	Per claim 16, Liu in view of Wang and Mizuno teaches the display device of claim 15, wherein each of the plurality of carbon nanotubes includes: an end in contact with a surface of the base layer; and another end disposed in a direction perpendicular to the surface of the base layer [see Mizuno’s figure 2, the carbon nanotubes are grown on a wafer].  
Per claim 17, Liu in view of Wang and Mizuno teaches the display device of claim 15, wherein the base layer includes one of a glass substrate, a silicon wafer, and a metal layer [a wafer is used].  
Per claims 19-20, Liu in view of Wang and Mizuno teaches the display device of claim 15, but lacks the explicit claims ranges of the black matrix having an optical density in a range of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.  Applicant incorporated the limitations of dependent claim 18 into independent claim 14.  Applicant thus argues that the carbon nanotubes of Mizuno are not in a flake form.  
In response, Applicant specification does not disclose a narrow or specific use of the term flake.  Thus, looking to the common Merriam-Webster definition of the term flake, Merriam-Webster definition 1 defines flake as “a small loose mass or bit”.  Accordingly, using this definition of flake and given that the nanotubes of Mizuno are small loose mass or bits, Mizuno teaches nanotube flakes. 
Additionally, please see the newly cited reference US 20140099493 A1 which teaches carbon nanotube flakes.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871